Case 6:16-cv-00033-RWS Document 729 Filed 03/28/19 Page 1 of 3 PageID #: 35825



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 TINNUS ENTERPRISES, LLC,                       §
                                                §
 and                                            §
                                                §
 ZURU LTD.,                                     §
                                                § CASE NO.: 6:16-CV-00033-RWS
                            PLAINTIFFS,         §
                                                § (LEAD CASE)
        v.                                      §
                                                §
 TELEBRANDS CORP., ET AL.,                      §
                                                §
                                                §
                          DEFENDANTS.           §
                                                §
                                                §

                    JOINT NOTICE REGARDING MEET AND CONFER
                    ON AMOUNT OF ATTORNEYS FEES PER DKT. 719

        Pursuant to the Court’s Order (Dkt. 719), Plaintiffs Tinnus Enterprises, LLC and ZURU

 Ltd. (collectively “Plaintiffs”) and Defendants Telebrands Corporation, Bulbhead.com, LLC, Bed

 Bath & Beyond Inc., Fry’s Electronics, The Kroger Company, and Walgreen Co. (collectively,

 “Defendants”) (collectively, “the parties”) provide this notice regarding the meet and confer that

 the Court ordered as to “an appropriate amount for fees” to be awarded. Dkt. 719 at 62-63.

        The parties met and conferred, identified areas of dispute regarding the amount that

 Plaintiffs requested and were able to reach an agreement on the amount as a matter of compromise.

 Specifically, the parties have agreed to $4,750,000 as the amount of attorneys’ fees and expenses

 to be awarded pursuant to the Court’s Order under 35 U.S.C. § 285. This compromise as to the

 particular amount of attorneys’ fees and expenses is without waiving and without prejudice to

 Defendants’ objections to the underlying fee award and Defendants’ ability to appeal the rulings set
Case 6:16-cv-00033-RWS Document 729 Filed 03/28/19 Page 2 of 3 PageID #: 35826



 forth in Dkt. 719. Similarly, Plaintiffs reserve all of their rights and arguments in connection with

 Defendants’ objections.

  Dated: March 22, 2019                           Respectfully submitted,

  By: /s/ Lance Lee                               By: /s/ Eric H. Findlay
  W. Lance Lee                                    Eric H. Findlay
  Texas Bar No. 24004762                          State Bar No. 00789886
  wlancelee@gmail.com                             Debby Gunter
  5511 Plaza Drive                                State Bar No. 24012752
  Texarkana, TX 75503                             FINDLAY CRAFT, P.C.
  Tel: (903) 223-0276                             102 N. College Ave, Ste. 900
                                                  Tyler, TX 75702
  Gregory Love                                    903-534-1100 (t)
  State Bar No. 24013060                          903-534-1137 (f)
  LOVE LAW FIRM, PC                               efindlay@findlaycraft.com
  greg@lovetrialfirm.com                          dgunter@findlaycraft.com
  107 E. Main Street
  Henderson, TX 75652                             Thomas M. Dunlap (Admitted E.D. Tex./VA
  Tel: (903) 212-4444                             Bar No. 44016)
                                                  Eric Olavson (Admitted E.D. Tex./VA
  Robert T. Maldonado                             Bar No. 87872)
  Rmaldonado@cooperdunham.com                     Dunlap Bennett & Ludwig PLLC
  Laura Alos                                      211 Church Street, SE
  lalos@cooperdunham.com                          Leesburg, Virginia 20175
  Tonia Sayour                                    (703) 777-7319 (t)
  tasyour@cooperdunham.com                        (703) 777-3656 (f)
  Vishal Parikh                                   tdunlap@dbllawyers.com
  vparikh@cooperdunham.com                        eolavson@dbllawyers.com
  COOPER & DUNHAM LLP
  30 Rockefeller Plaza                            Cortland C. Putbrese (Admitted E.D. Tex./ VA
  New York, New York 10112                        Bar No. 46419)
  Tel: 212-278-0400                               Dunlap Bennett & Ludwig PLLC
                                                  2307 East Broad Street, Ste. 301
  Counsel for all Defendants                      Richmond, Virginia 23223
                                                  (804) 977-2688 (t)
  Morgan Chu                                      (804) 977-2680 (f)
  mchu@irell.com                                  cputbrese@dbllawyers.com
  Richard Birnholz
  rbirnholz@irell.com                             Brian M. Koide
  Molly Russell                                   Admitted E.D. Tex./VA Bar No. 46,329
  mrussell@irell.com                              Dunlap Bennett & Ludwig PLLC
  Andreas Petasis                                 8300 Boone Blvd #550
  apetasis@irell.com                              Vienna, VA 22182
  Irell & Manella                                 703-442-3890 (t)

                                                  2
Case 6:16-cv-00033-RWS Document 729 Filed 03/28/19 Page 3 of 3 PageID #: 35827



  1800 Avenue of the Stars                        703-777-3656 (f)
  Suite 900                                       bkoide@dbllawyers.com
  Los Angeles, CA 90067
  Tel: (310) 203-7000                             Counsel for Plaintiffs Tinnus Enterprises, LLC
  Fax: (310) 203-7199                             and ZURU Ltd.

  Counsel for Defendant Telebrands
  Corporation                                     By: /s/ Kelly J. Kubasta______________
                                                  Kelly J. Kubasta
                                                  Texas Bar No. 24002430
                                                  Ferguson Braswell Fraser Kubasta PC
                                                  2500 Dallas Parkway, Suite 600
                                                  Plano, TX 75093
                                                  972-378-9111 (t)
                                                  972-378-9115 (f)
                                                  kkubasta@fbfk.law

                                                  Counsel for Plaintiff Tinnus Enterprises, LLC



                                  CERTIFICATE OF SERVICE

        This is to certify that all counsel of record who are deemed to have consented to electronic

 service are being served with a copy of this document via electronic mail on this the 22nd day of

 March, 2019.


                                               /s/ Eric H. Findlay
                                               Eric H. Findlay


              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I certify that this Joint Notice Regarding Meet and Confer on Amount of Attorneys Fees

 Per Dkt. 719 is authorized to be filed under seal by the Protective Order entered in this matter.


                                               /s/ Eric H. Findlay
                                               Eric H. Findlay




                                                  3
